Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000416
                                                      29-APR-2013
                                                      01:30 PM




                           SCPW-13-0000416

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

        TOMMY LIU GRIEVANCE SPECIALIST OF THE DEPARTMENT
      OF PUBLIC SAFETY FOR THE STATE OF HAWAI#I, Respondent


                        ORIGINAL PROCEEDING

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on April 18,

2013, and the documents attached thereto and submitted in support

thereof, it appears that petitioner fails to demonstrate that

respondent is destroying or refusing to respond to properly

submitted grievances or that respondent has a duty to reinstate

his inmate classification so that he can participate in work

furlough.   Petitioner, therefore, is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d

1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, April 29, 2013.

                              /s/   Mark E. Recktenwald

                              /s/   Paula A. Nakayama

                              /s/   Simeon R. Acoba, Jr.

                              /s/   Sabrina S. McKenna

                              /s/   Richard W. Pollack